OFFICE ACTION
Please direct all written correspondence with the correct application serial number for this application to Art Unit 1774. 
	  Telephone inquiries regarding this application should be directed to the Electronic Business Center (EBC) at http://www.uspto.gov/ebc/index.html or 1-866-217-9197 or to the Examiner at (571) 272-1139.  All official facsimiles should be transmitted to the centralized fax receiving number (571)-273-8300.   

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant's claim for domestic priority under 35 U.S.C. § 119(e).  

Specification
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.
as trademarks.
The abstract is acceptable.
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed (MPEP 606.01).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 12:  “the first flange ring” lacks antecedent basis.  Moreover, the distinction between the flanges and the flange rings is unclear.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The terms used in this respect are given their broadest reasonable interpretation in their ordinary usage in context as they would be understood by one of ordinary skill in the art, in light of the written description in the specification, including the drawings, without reading into the claim any disclosed limitation or particular embodiment. See, e.g., In re Am. Acad. of Sci. Tech. Ctr., 367 F.3d 1359, 1364 (Fed. Cir. 2004); In re Hyatt, 211 F.3d 1367, 1372 (Fed. Cir. 2000); In re Morris, 127 F.3d 1048, 1054-55 (Fed. Cir. 1997); In re Zletz, 893 F.2d 319, 321-22 (Fed. Cir. 1989).
The Examiner interprets claims as broadly as reasonable in view of the specification, but does not read limitations from the specification into a claim. Elekta Instr. S.A.v.O.U.R. Sci. Int'l, Inc., 214 F.3d 1302, 1307 (Fed. Cir. 2000). "A claim is anticipated only if each and every element as set forth in the claim is found, either expressly or inherently described, in a single prior art reference." Verdegaal Bros. Inc. v. Union Oil Co. of California, 814 F.2d 628, 631 (Fed. Cir. 1987). 
The express, implicit, and inherent disclosures of a prior art reference may be relied upon in the rejection of claims under 35 U.S.C. 102 or 103. "The inherent teaching of a prior art reference, a question of fact, arises both in the context of anticipation and obviousness."  In re Napier, 55 F.3d 610, 613, 34 USPQ2d 1782, 1784 (Fed. Cir. 1995) (affirmed a 35 U.S.C. 103 rejection based in part on inherent disclosure in one of the references). See also In re Grasselli, 713 F.2d 731, 739, 218 USPQ 769, 775 (Fed. Cir. 1983).  See MPEP 2112.
For purposes of examination, the claim term “auger” is broadly construed as “an instrument for boring or perforating soils or rocks” - (https://www.definitions.net/definition/auger).
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102  that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless—
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 3, 5, 6, 7, 8, 9, 10, 14, 15, 17, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by CUMMER (US 7784996 B1).
CLAIM 1:  CUMMER discloses a portable mixer 2, comprising: a first auger 114; a second auger 28; drive motors 12, 18, 26; a material loading location 80, where 
2:  wherein the motor 26 is a hydraulic motor (col.3, lines 3-21); 
3:  wherein the hydraulic motor 26 is capable of being coupled to a hydraulic system of a work vehicle to selectively power the hydraulic motor via lines 29 and 30; 
 5:  a housing 80 at least partially enclosing the first auger 114 and a trough tray 94 and/or 100 at least partially defined about the second auger 28;
6:  wherein a portion of the housing 80 surrounding the first auger 114 has a cylindrical profile section that substantially corresponds with the outer profile of the first auger 114 - Figure 3;
7:  wherein the portion of the housing surrounding the second auger 28 has a cylindrical profile section that substantially corresponds with the outer profile of the second auger 28 - Figure 3; 
8:   wherein the trough tray is removably coupled to the housing 80 along the second auger via the end flanges proximate 126, 136 seen in Figure 2;
9, 10:  wherein the housing 80 defines a material loading location configured to receive material and is at least partially covered by a grate 40 that has a bag buster 44 positioned thereon. 

15:  wherein the second auger 114 is capable of rotating faster than the first       auger 28. 
 17:  a bearing assembly 24 rotationally coupling the second auger 28 to a housing on a first end wherein a second end of the second auger 28 is substantially suspended for rotation within the dispensing conduit via bearing 25;
	CLAIM 20:  and comprising a portable mixer 2 that has at least two mixers 114, 28 configured to mix material when the mixers are rotating in a first rotational direction and dispense material when the mixers are rotating in the second rotational direction (col. 5, lines 6-37).
The manner in which the recited augers are driven or rotated recites no further structure and as held in In re Casey, 370 F.2d 576, 152 USPQ 235 (CCPA 1967), "the manner or method in which such machine is to be utilized is not germane to the issue of patentability of the machine itself."  See MPEP 2115.   Nevertheless, CUMMER discloses all of the recited structure irrespective of the manner in which the mixer is operated and is deemed capable of rotating the augers in both clockwise and counterclockwise directions and at any desired speed as determined by the hydraulic system.  
APPARATUS CLAIMS MUST BE STRUCTURALLY DISTINGUISHABLE FROM THE PRIOR ART
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997) (The absence of a disclosure in a prior art reference relating to function did not  In re Swinehart, 439 F.2d 210, 212-13, 169 USPQ 226, 228-29 (CCPA 1971);In re Danly, 263 F.2d 844, 847, 120 USPQ 528, 531 (CCPA 1959). “[A]pparatus claims cover what a device is, not what a device does.” Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original).
Claims 1, 5, 9, 14, 15, 16, 17, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by GOODE et al. (US 7270469 B2).
CLAIM 1:  GOODE et al. discloses a portable mixer 10, comprising: a first auger 86; a second auger 62; drive motor 98; a material loading location 38, where material may be loaded into the mixer 10;  and a dispensing conduit 58;  wherein the motor 98 powers both the first auger and second auger; further wherein, the second auger 62 may rotate in a first rotational direction and a second rotational direction; further wherein, the second auger 62 substantially prevents material from exiting a dispensing conduit when the second auger 62 rotates in the first rotational direction and the second auger 62 distributes material through the dispensing conduit 58 when the second auger 62 rotates in the second rotational direction (col. 4, lines 1-35);
5:  a housing 40 at least partially enclosing the first auger 86 and a trough tray 74 and/or 58 at least partially defined about the second auger 62;
 9:  wherein the housing 40 defines a material loading location configured to receive material; 
14:  wherein a first blade of the first auger 86 has a greater radius than a second blade of the second auger 62 - Figure 1; 
15:  wherein the second auger 62 is capable of rotating faster than the first       auger 86 via the sprocket diameters seen in figure 2;

drive the first and second auger; 
 17:  a bearing assembly 68 rotationally coupling the second auger 62 to a housing on a first end wherein a second end of the second auger 62 is substantially suspended for rotation within the dispensing conduit proximate 60; 
	and CLAIM 20:  further comprising a portable mixer 10 that has at least two mixers 86, 62 configured to mix material when the mixers are rotating in a first rotational direction and dispense material when the mixers are rotating in the second rotational direction (col. 4, lines 1-35).
NOTE:  The manner in which the recited augers are driven or rotated recites no further structure and as held in In re Casey, 370 F.2d 576, 152 USPQ 235 (CCPA 1967), "the manner or method in which such machine is to be utilized is not germane to the issue of patentability of the machine itself."  See MPEP 2115.   Nevertheless, GOODE et al. discloses all of the recited structure irrespective of the manner in which the mixer is operated and is deemed capable of rotating the two augers in both clockwise and counterclockwise directions and at any desired speed by selection of sprockets of desired diameters.  
APPARATUS CLAIMS MUST BE STRUCTURALLY DISTINGUISHABLE FROM THE PRIOR ART
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997) (The absence of a disclosure in a prior art reference relating to function did not defeat the Board’s finding of anticipation of claimed apparatus because the limitations at issue were found to be inherent in the prior art  In re Swinehart, 439 F.2d 210, 212-13, 169 USPQ 226, 228-29 (CCPA 1971);In re Danly, 263 F.2d 844, 847, 120 USPQ 528, 531 (CCPA 1959). “[A]pparatus claims cover what a device is, not what a device does.” Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5, 9, 14, 15, 17, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over HYER (US 5524796) in view of CUMMER (US 7784996 B1).
CLAIM 1:  HYER discloses a portable mixer 10, comprising: a first auger 70; a second auger 46; drive motors 62, 68; a material loading location 18, where material may be loaded 81 into the mixer 10;  and a dispensing conduit 32; wherein the second auger 46 may rotate in a first rotational direction and a second rotational direction; further wherein, the second auger 46 substantially prevents material from exiting a dispensing conduit when the second auger 46 rotates in the first rotational direction and the second auger 46 distributes material through the dispensing conduit 32 when the 
5:  a housing 18 at least partially enclosing the first auger 70 and a trough tray 20 at least partially defined about the second auger 46; 
9:  wherein the housing 18 defines a material loading location at 81 configured to receive material; 
14:  wherein a first blade of the first auger 70 has a greater radius than a second blade of the second auger 46 - Figures 1-3; 
15:  wherein the second auger 70 is capable of rotating faster than the first       auger 46:  col. 4, line 66 - col. 5, line 6; col. 6, lines 25-31; and col. 7, lines 3-23; 
 17:  a bearing assembly 58 rotationally coupling the second auger 46 to a housing on a first end wherein a second end of the second auger 46 is substantially suspended for rotation within the dispensing conduit via bearing 64 or cantilevered via omission of the bearing 64 - col. 4, lines 24-28;
	and CLAIM 20:  further comprising a portable mixer 10 that has at least two mixers 70, 46 configured to mix material when the mixers are rotating in a first rotational direction and dispense material when the mixers are rotating in the second rotational direction (col. 5, lines 7-17 and col. 6, lines 25-31).
HYER does not disclose wherein the motor powers both the first auger and second auger; wherein the motor is a hydraulic motor; and wherein the hydraulic motor  is capable of being coupled to a hydraulic system of a work vehicle to selectively power the hydraulic motor via lines.

It would have been obvious to one skilled in the art before the effective filing date of the invention to have substituted the drive arrangement for the augers in HYER with the drive arrangement disclosed by CUMMER such that wherein the motor powers both the first auger and second auger; wherein the motor is a hydraulic motor; and wherein the hydraulic motor is capable of being coupled to a hydraulic system of a work vehicle to selectively power the hydraulic motor via lines.
CUMMER teaches that such a hydraulic drive arrangement was known in the art to drive augers in a mixer and thus one of ordinary skill in the art could have substituted one known type of drive arrangement for another, and the results of the substitution would have been wholly predictable.  Accordingly, the rationale to support a conclusion that the substitution would have been obvious is that the substitution of one known drive 
Furthermore, it is noted that one of ordinary skill in the art would have recognized that the drive arrangements in HYER and CUMMER are all well-known types of prime movers or drive means used in the mixing art, and that such drive means are generally alternative mechanical structures used for powering drive trains and rotating augers of the prior art and as claimed by applicant.  Moreover, Applicant's specification does not indicate that the type of drive arrangement solves any stated problem or produces any new or unexpected result.  Accordingly, it can be concluded that the particular type of drive arrangement employed HYER would have been a matter of obvious design choice to one of ordinary skill in the art and thus does not serve to patentably distinguish the claimed invention over the prior art.  In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975).

Claims 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over (CUMMER) or (GOODE et al.) or (HYER in view of CUMMER) as applied to claim 1 above and further in view of FALLER (US 998762).
(CUMMER) or (GOODE et al.) or (HYER in view of CUMMER) do not disclose the features such as dispensing conduit further comprises: a cylindrical pipe that is substantially cylindrical in shape;  a first flange and a second flange;  and a cone pipe that is substantially conical in shape;  wherein, the cylindrical pipe is connected to the cone pipe with the first flange ring;  further wherein, the cylindrical pipe is connected to the housing by a second flange ring; wherein the cone pipe is coupleable to a hose to 
FALLER discloses a mixer with a housing A having an agitator 1 and an auger 4 therein; a dispensing conduit 5; a cylindrical pipe 16 that is substantially cylindrical in shape; a first flange with a ring proximate 13 and a second flange with a ring proximate 17; and a cone pipe 25 that is substantially conical in shape;  wherein, the cylindrical pipe 16 is connected to the cone pipe 25 with the first flange ring proximate 17;  further wherein, the cylindrical pipe 16 is connected to the housing by a second flange ring proximate 13; wherein the cone pipe is coupleable to a hose 29 to distribute material through the hose when the second auger is rotating in the second direction.  It would have been obvious to one skilled in the art before the effective filing date of the invention to have provided (CUMMER) or (GOODE et al.) or (HYER in view of CUMMER) with said features as disclosed by FALLER for the purpose of guiding the produced mixture to a desired place of deposit or surface via the pipe 16 and hose 29 (col. 2, lines 70-84).

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over (CUMMER) or (GOODE et al.) or (HYER in view of CUMMER) as applied to claim 1 above and further in view of MARTINEK (US 2864594).
(CUMMER) or (GOODE et al.) or (HYER in view of CUMMER) do not disclose the augers having hexagonal shafts.  MARTINEK discloses a mixer with a container 10 having agitators 21 therein.  The agitators are placed on a shaft 11 having a hexagonal cross-section.  
.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over (CUMMER) or (GOODE et al.) or (HYER in view of CUMMER) as applied to claim 1 above and further in view of WILCOX (US 2001/0027900 A1).
(CUMMER) or (GOODE et al.) or (HYER in view of CUMMER) do not disclose the recited lubrication system.  WILCOX discloses a lubrication system in Figure 6 that has a single lubricant supply 34 to lubricate a plurality of bearing assemblies 10.  
It would have been obvious to one skilled in the art before the effective filing date of the invention to have provided the bearings present in (CUMMER) or (GOODE et al.) or (HYER in view of CUMMER) with the recited lubricant supply as taught by WILCOX for the purposes of preventing over-lubrication of the bearings, to reduce the risks of bearing failures, to ensure a positive feed of fresh grease into each bearing at all times, and to obviate the need for grease metering systems (¶ [0066] - [0068]).

Allowable Subject Matter
Claim 11 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.   
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Charles Cooley in Art Unit 1774 at telephone number 571-272-1139.  The examiner can normally be reached on Monday - Friday.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
COMMUNICATIONS VIA THE INTERNET AND AUTHORIZATION (ARTICLE 5) and MPEP 502.03
    PNG
    media_image2.png
    18
    19
    media_image2.png
    Greyscale

Communications via Internet email are at the discretion of the applicant. All Internet communications between USPTO employees and applicants must be made using USPTO tools.
    PNG
    media_image2.png
    18
    19
    media_image2.png
    Greyscale

Without a written authorization by applicant in place, the USPTO will not respond via Internet email to any Internet correspondence which contains information subject to the confidentiality requirement as set forth in 35 U.S.C. 122. A paper copy of such correspondence and response will be placed in the appropriate patent application. Except for correspondence that only sets up an interview time, all correspondence between the Office and the applicant including applicant's representative must be placed in the appropriate patent application. If an email contains any information beyond scheduling an interview such as an interview agenda or authorization, it must be placed in the application.
    PNG
    media_image2.png
    18
    19
    media_image2.png
    Greyscale

For those applications where applicant wishes to communicate with the examiner via Internet communications, e.g., email or video conferencing tools, the following is a sample authorization form which may be used by applicant to
    PNG
    media_image2.png
    18
    19
    media_image2.png
    Greyscale
 authorize the USPTO to communicate with or to withdraw the authorization:
https://www.uspto.gov/sites/default/files/documents/sb0439.pdf
    PNG
    media_image2.png
    18
    19
    media_image2.png
    Greyscale

Where a written authorization is given by the applicant, communications via Internet email, other than those under 35 U.S.C. 132  or which otherwise require a signature, may be used. In such case, a printed copy of the Internet email communications MUST be given a paper number, entered into the Patent Application Locating and Monitoring System (PALM) and entered in the patent application file (Doc Code is EMAIL). A reply to an Office action may NOT be communicated by applicant to the USPTO via Internet email. If such a reply is submitted by applicant via Internet email, a copy will be placed in the appropriate patent application file with an indication that the reply is NOT ENTERED. 
    PNG
    media_image2.png
    18
    19
    media_image2.png
    Greyscale

USPTO employees are NOT permitted to initiate communications with applicants via Internet email unless there is a written authorization of record in the patent application by the applicant.
    PNG
    media_image2.png
    18
    19
    media_image2.png
    Greyscale

If applicant has authorized Internet communications, USPTO employees may respond to Internet email and initiate communications with applicants via Internet email.
 
To check current estimates on how long it will take for a first office action on a patent application by entering an Art Unit or Class and Subclass associated with a current or potential application see:  https://www.uspto.gov/learning-and-resources/statistics/first-office-action-estimator
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see: http://www.uspto.gov/patents/process/status/private_pair/index.jsp.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  Additional assistance can be obtained via the Ombudsman Pilot Program is designed to enhance the USPTO’s ability to assist applicants and/or their representatives with issues that arise during patent application prosecution. More specifically, if there is a breakdown in the normal prosecution process, the Ombudsman Pilot Program can assist in getting the process back on track.  See http://www.uspto.gov/patents/ombudsman.jsp .  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.  






/CHARLES COOLEY/Examiner, Art Unit 1774   
Phone:  571-272-1139                                                                                                                                                                                                     

								





22 October 2021